UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2032



CHARLES E. BROOKS,

                                              Plaintiff - Appellant,

          versus


LLOYD ALBERT JOHNSON,

                                              Defendant - Appellee,

          and


PRINCE GEORGE’S COUNTY GOVERNMENT;     CANDICE
SANTOS; STATE OF MARYLAND,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-00-1878-AW)


Submitted:   January 31, 2002          Decided:     February 13, 2002


Before LUTTIG and WILLIAMS, Circuit Judges, and HAMILTON, Senior
by unpublished Circuit Judge.


Affirmed by unpublished per curiam opinion.
Kenneth E. McPherson, Riverdale, Maryland, for Appellant.      J.
Joseph Curran, Jr., Attorney General of Maryland, Randolph Stuart
Sergent, Assistant Attorney General, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Charles E. Brooks appeals from the district court’s order

dismissing his civil action pursuant to Fed. R. Civ. P. 12(b)(6).

Brooks contends that the district court erred in finding defendant

Lloyd Albert Johnson, a Maryland Assistant State’s Attorney, was

entitled to qualified immunity.   Our review of the record and the

district court’s opinion show the district court correctly found

Johnson was entitled to qualified immunity. Accordingly, we affirm

the district court’s dismissal of Brooks’ civil action.




                                                          AFFIRMED




                                  2